     6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 1 of 50



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) AUSTIN P. BOND, as Special                         )
Administrator of the Estate of BILLY WOODS,            )
Deceased,                                              )
                                                       )
                               Plaintiff,              )
                                                       )
v.                                                     )       Case No. 18-CV-108-RAW
                                                       )
(1) MUSKOGEE COUNTY COUNCIL OF                         )
YOUTH SERVICES (“MCCOYS”),                             )
a Domestic Not-for-Profit Corporation, et al.,         )
                                                       )
                               Defendants.             )

                        DEFENDANT BOARD’S PROPOSED,
                   AMENDED/SUPPLEMENTAL JURY INSTRUCTIONS

       Defendant Board of County Commissioners of Muskogee County, Oklahoma, pursuant to

Court Doc. 247, submits the following Proposed, Amended/Supplemental Summary Jury Trial

Instructions. To the extent the following, proposed instructions, although not agreed to by

Plaintiff’s counsel, have not changed since the parties exchanged them per this Court’s Order at

Doc. 221, then Defendant will state so in the footnotes following that instruction. Similarly,

where the instructions are wholly new or have been amended from those (not agreed to) and

previously exchanged between the parties, Defendant will also state so in the footnotes following

that the respective instruction.

       Defense counsel has contacted Plaintiff’s counsel regarding whether Plaintiff objects to

any of the below, proposed supplemental/amended instructions. However, as of the date and time

of this filing, Plaintiff’s counsel has not yet indicated whether or not Plaintiff objects (or does not

object) to any of the below instructions. However, these proposed instructions are being

submitted to the Court at this date and time to ensure the Court has adequate time to review
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 2 of 50



same; should Plaintiff indicate he does, or does not, object to the below instructions, Defendant

will notify the Court accordingly.



                                                    s/Taylor M. Riley
                                                    Andy A. Artus, OBA No. 16169
                                                    Jamison C. Whitson, OBA No. 18490
                                                    Taylor M. Riley, OBA No. 33291
                                                    COLLINS, ZORN & WAGNER, P.C.
                                                    429 N.E. 50th, Second Floor
                                                    Oklahoma City, OK 73105
                                                    Telephone: (405) 524-2070
                                                    Facsimile: (405) 524-2078
                                                    Email: aaa@czwlaw.com
                                                           jcw@czwlaw.com
                                                           tmr@czwlaw.com

                                                    Attorneys for Defendant Board of
                                                    Commissioners of Muskogee County,
                                                    Oklahoma




                                               2
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 3 of 50



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 26, 2020, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

       Daniel E. Smolen, via electronic mail at: danielsmolen@ssrok.com
       Robert M. Blakemore, via electronic mail at: bobblakemore@ssrok.com
       Bryon D. Helm, via electronic mail at: bryonhelm@ssrok.com
       701 South Cincinnati Avenue
       Tulsa, OK 74119

       -and-

       Joel A. LaCourse, OBA No. 17082
       Caleb Salmon
       LaCourse Law, PLLC
       715 S. Elgin Ave.
       Tulsa, OK 74120
       Telephone:    (918) 744-7100
       Facsimile:    (918) 477-2299
       Email:        Joel@lacourselaw.com

       Attorneys for Plaintiff




                                                    s/ Taylor M. Riley
                                                    Taylor M. Riley




                                                3
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 4 of 50



               DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                             QUESTIONS NOT EVIDENCE 1

       If a lawyer asks a witness a question that contains an assertion of fact, you may not

consider the assertion as evidence of that fact. The lawyer’s questions and statements are not

evidence.



AUTHORITY:           Federal Jury Practice and Instructions, 6th ed., § 103.34 (2015)




1 Previously submitted as Defendant’s Proposed Instruction No. 8; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                             4
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 5 of 50



                 DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                              CREDIBILITY OF WITNESSES 2

       You are the sole judges of the credibility of the witnesses and the weight their testimony

deserves. You may be guided by the appearance and conduct of the witness, or by the manner in

which the witness testifies, or by the character of the testimony given, or by evidence contrary to

the testimony.

       You should carefully examine all the testimony given, the circumstances under which

each witness has testified, and every matter in evidence tending to show whether a witness is

worthy of belief. Consider each witness’s intelligence, motive and state of mind, and demeanor

or manner while testifying.

       Consider the witness’s ability to observe the matters as to which the witness has testified,

and whether the witness impresses you as having an accurate recollection of these matters. Also,

consider any relation each witness may have with either side of the case, the manner in which

each witness might be affected by the verdict, and the extent to which the testimony of each

witness is either supported or contradicted by other evidence in the case.

       Inconsistencies or discrepancies in the testimony of a witness, or between the testimony

of different witnesses may or may not cause you to discredit such testimony. Two or more

persons seeing an event may see or hear it differently.

       In weighing the effect of a discrepancy, always consider whether it pertains to a matter of

importance or an unimportant detail, and whether the discrepancy results from innocent error or

intentional falsehood.


2 Previously submitted as Defendant’s Proposed Instruction No. 11; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                              5
    6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 6 of 50



       After making your own judgment, you will give the testimony of each witness such

weight, if any, that you may think it deserves. In short, you may accept or reject the testimony of

any witness, in whole or in part.




                                                6
    6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 7 of 50



                DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                    IMPEACHMENT – INCONSISTENT STATEMENT 3

       A witness may be discredited or impeached by contradictory evidence or by evidence that

at some other time the witness has said or done something, or has failed to say or do something,

that is inconsistent with the witness’ present testimony. If you believe any witness has been

impeached and thus discredited, you may give the testimony of that witness such credibility, if

any, you think it deserves.

       If a witness is shown knowingly to have testified falsely about any material matter, you

have a right to distrust such witness’ other testimony and you may reject all the testimony of that

witness or give it such credibility as you may think it deserves.

       An act or omission is “knowingly” done, if voluntarily and intentionally, and not because

of mistake or accident or other innocent reason.




3 Previously submitted as Defendant’s Proposed Instruction No. 14; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                              7
    6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 8 of 50



                DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                                 DEPOSITION EVIDENCE 4

       During the trial, certain testimony has been presented by way of deposition. You are

instructed that you are not to discount this testimony for the sole reason that it comes to you in

the form of a deposition. It is entitled to the same consideration and the same judgment on your

part with reference to its weight and credibility as is the testimony of witnesses who have taken

the stand.




4 This is a new, proposed instruction.
                                                8
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 9 of 50



        DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

                                        THE PARTIES 5

       The Plaintiff in this case is Austin P. Bond. Mr. Bond is bringing suit as Special

Administratrix on behalf of the Estate of Billy Woods (“Woods”), who is deceased. The

Defendant in this case is the Board of County Commissioners of Muskogee County, Oklahoma.

The Board of County Commissioners is entitled to the same fair and impartial treatment as an

individual defendant would be entitled, regardless of its status as a governmental entity. You

should decide this case as to the Board of County Commissioners with the same impartiality and

fairness as you would use in deciding this case between individual people.




5 Amended to reflect that Plaintiff’s substituted party (Austin Bond) from the Parties’ previously
Agreed Jury Instruction No. 12, [Dkt. 224].
                                                  9
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 10 of 50



        DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

                                STATEMENT OF THE CASE 6

       On December 15, 2016, the Decedent, Billy Woods (“Woods”), committed suicide by

hanging himself in his room while he was detained at the Muskogee County Regional Detention

Center (“RJDC”). Plaintiff claims that detention officer on duty at that time, Jerrod Lang, was

aware of a substantial risk that Woods would commit suicide and did nothing to prevent it,

thereby violating Woods’ federal constitutional rights. Plaintiff also claims that the detention

officers on duty, Jerrod Lang, Angela Miller, Brandon Miller, and Marietta Winkle further

violated Woods’ federal constitutional rights by failing to immediately obtain medical care for

Woods once he was discovered hanging in his room.

       The detention officers, Jerrod Lang, Angela Miller, Brandon Miller, and Marietta Winkle,

were employees of the Muskogee County Council of Youth Services (“MCCOYS”), a domestic

not-for-profit corporation with whom the Board of County Commissioners contracted to operate

the RJDC. According to Oklahoma law, boards of county commissioners in Oklahoma, such as

Defendant Board, must provide for the temporary detention of juveniles who are or may be

subject to secure detention through different options, such as renting space in a juvenile

detention facility or, as Defendant Board did here by contracting with an agency such as

MCCOYS to operate a juvenile detention facility.

       Plaintiff claims that MCCOYS failed to adequately train and supervise these detention

officers, and that it failed to adequately staff the RJDC, and that these alleged failures caused the

alleged violation of Woods’ constitutional rights. Plaintiff further claims that the Board of


6 Amended from Defendant’s previously submitted Proposed Instruction No. 17, [Dkt. 225-2,
pp. 3-4].
                                           10
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 11 of 50



County Commissioners can be held liable for the alleged violation of Woods’ constitutional

rights because it failed to adequately supervise MCCOYS who was contracted to run RJDC.

       The Defendant Board of County Commissioners contends MCCOYS operated RJDC,

which included supervising and training MCCOYS’ staff at RJDC. The Defendant Board of

County Commissioners also contends that MCCOYS’ policies, training, and supervision were

adequate and did not cause any of the MCCOYS employees to act with deliberate indifference

towards Woods. The Board further denies that it was deliberately indifferent with regard to its

supervision of MCCOYS and was unaware of any problems with MCCOYS’ training or

supervision by MCCOYS of its employees, and denies that the alleged violations of Woods’

federal constitutional rights were caused by inadequate staffing by MCCOYS of the RJDC.




                                              11
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 12 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                STATEMENT OF THE CASE – CAUTIONARY INSTRUCTION 7

       The statement of the case simply defines the issues to be tried by you in this case, and the

allegations or claims made therein do not constitute any evidence, nor do the statements or

arguments of counsel, but you will only consider as evidence the testimony heard from the

witness stand by the witnesses under oath, any exhibits which have been introduced and any

stipulations made by counsel, and you will consider that evidence under the following

instructions.




7 Previously submitted
                     as Defendant’s Proposed Instruction No. 18; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                            12
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 13 of 50



        DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

                           42 U.S.C. § 1983 - CIVIL RIGHTS ACT 8

       The Plaintiff is claiming damages under a federal statute, Title 42 U.S.C. § 1983, which

is known as the Civil Rights Act. This Act provides that:

               [E]very person, who under the color of any statute, ordinance, regulation,
               custom or usage of any state...subjects or causes to be subjected any
               citizen of the United States...to the deprivation of any rights, privileges or
               immunities secured by the Constitution and laws, shall be liable to the
               party injured...

       Section 1983 itself does not establish or create any federally protected right. Rather, it is

the statute that allows the Plaintiff in this case to enforce rights guaranteed under the federal

Constitution by providing a remedy for individuals who have been deprived of their

constitutional rights by officials acting under color of state law. Later in these instructions I will

explain to you what federal constitutional rights are at issue in this case and what the Plaintiff

must demonstrate to prove a violation of Woods’ rights.



AUTHORITY:             42 U.S.C. § 1983; Winton v. Bd of Comm 'rs of Tulsa County, Oklahoma.,
                       88 F.Supp.2d 1247, 1261 - 1262 (N.D.Okla. 2000)




8 Amended   from Defendant’s previously submitted Proposed Instruction No. 19.
                                             13
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 14 of 50



         DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

                            “UNDER COLOR OF LAW” DEFINED 9

        To prevail on his § 1983 claims, Plaintiff must establish that Woods’ federal

constitutional rights were violated by an individual acting under “color of state law.” You are

instructed that the parties have agreed and stipulated that MCCOYS’ employees Jerrod Lang,

Angela Miller, Brandon Miller, and Marietta Winkle acted under color of law in relation to

Plaintiff’s claims in this case.

        However, just because it has been stipulated that these individuals acted under color of

law, you are not required to also find they violated Woods’ federal constitutional rights. Whether

an individual acted under color of law and whether they violated constitutional rights are two

separate issues.



AUTHORITY:              Wise v. Bravo, 666 F.2d 1328, 1333 (10th Cir. 1981); Sutton v. Utah State
                        Sch. for the Deaf & Blind, 173 F.3d 1226, 1237 (10th Cir. 1999); Trujillo
                        v. Goodman, 825 F. 2d. 1453 (10th Cir. 1987); Jojola v. Chavez, 55 F.3d
                        488, 492-93 (10th Cir. 1995).




9 Previously submitted
                     as Defendant’s Proposed Instruction No. 20; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                            14
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 15 of 50



        DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

                   FEDERAL CONSTITUTIONAL RIGHTS AT ISSUE 10

       Plaintiff alleges that Woods’ constitutional right to be free from cruel and unusual

punishment was violated. The Eighth Amendment to the United States Constitution prohibits

cruel and unusual punishment. Cruel and unusual punishment under the Eighth Amendment

includes sufficiently imminent dangers as well as current unnecessary and wanton infliction of

pain and suffering. The Constitution's prohibition of cruel and unusual punishment further

prohibits deliberate indifference to an inmate's serious medical needs.

       However, because Woods was being held on a warrant from Arkansas for a probation

violation at the time of his alleged conduct in this case, his rights under the Eighth Amendment

are not directly implicated. Rather, the pertinent federal constitutional provision applicable to the

federal claims in this case is the Due Process Clause of the Fourteenth Amendment, through

which the same Eighth Amendment standards are applied to non-convicted persons.

AUTHORITY:             Eighth Amendment to U.S. Constitution; Fourteenth Amendment to U.S.
                       Constitution; Federal Jury Practice and Instructions, 6th ed., §166:10
                       (2015); Ingraham v. Wright, 430 U.S. 651, 672, n. 40, 97 S. Ct. 1401, 51
                       L. Ed. 2d 711 (1977); Barrie v. Grand Cty., Utah, 119 F. 3d 862, 867
                       (10th Cir. 1997).




10 Amended   from Defendant’s previously submitted Proposed Instruction No. 21.

                                                 15
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 16 of 50



        DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

                      “UNDERLYING” CONSTITUTIONAL VIOLATION
                        BY AN AGENT, EMPLOYEE, OR OFFICER 11

       Plaintiff’s claims against the Defendant Board of County Commissioners are based upon

principles of municipal liability. Governmental entities, such as the Defendant Board, may not be

held liable without proof of an underlying constitutional violation by its agents or employees.

Thus, Plaintiff must prove an "underlying" violation of Woods’ constitutional rights by one or

more agents or employees of Defendant Board of County Commissioners.

       In this case, the detention officers, Jerrod Lang, Angela Miller, Brandon Miller, and

Marietta Winkle, were acting as employees of MCCOYS. If you find that one of these MCCOYS

employees did not violate Woods’ federal constitutional rights, then you must return a verdict in

favor of the Board.

       However, even if you find that one of these MCCOYS’ employees violated Woods’

federal constitutional rights that alone is not sufficient to establish municipal liability on the part

of Defendant Board. Rather, to establish such liability, Plaintiff must demonstrate, by a

preponderance of the evidence, that the Board of County Commissioners itself affirmatively

caused the individual MCCOYS’ employee(s) to violate Woods’ federal constitutional rights.

Later in these instructions I will explain to you what the Plaintiff must demonstrate in order

establish such municipal liability on the part of the Board of County Commissioners.

AUTHORITY:             Hinton v. City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993); City of Los
                       Angeles v. Heller, 475 U.S. 796, 799 (1986); Walker v. City of Orem, 451
                       F.3d 1139, 1152 (10th Cir. 2006); Livsey v. Salt Lake Cnty., 275 F.3d 952,
                       958 (10th Cir. 2001); Monell v. New York City Dept. of Soc. Servs., 436

11 Amended   from Defendant’s previously submitted Proposed Instruction No. 22, [Dkt. 225-2,
pp. 5-6].

                                                  16
6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 17 of 50



               U.S. 658, 694-95 (1978); Pembaur v. Cincinnati, 475 U.S. 469, 483
               (1986); Bd. of Cty. Comm’rs of Bryant Cty., Okla. v. Brown, 520 U.S. 397,
               403 (1997); City of Oklahoma City v. Tuttle, 471 U.S. 808, 821-22 (1985).




                                       17
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 18 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                     “UNDERLYING” CONSTITUTIONAL VIOLATION:
                      AGENT, EMPLOYEE, OR OFFICER DEFINED 12

          To prevail on her § 1983 claims against the Defendant Board of County Commissioners,

Plaintiff must first establish, by a preponderance of the evidence, that Jerrod Lang, Angela

Miller, Brandon Miller, Marietta Winkle, and/or MCCOYS were agents, employees, or officers

of the Board of County Commissioners.

          The relationship of agency is created from the conduct and/or agreement of the parties

showing that one is willing for the other to act for him/her subject to his/her control and that the

other consents to so act. An agency relationship may arise under such circumstances even when

the parties may not have intended to create one. The person who acts for another is called the

agent and the other is called the principal. An employee is a person who, by agreement with

another called the employer, acts for the employer and is subject to his/her/its control. The

agreement may be oral, or written, or implied from the conduct of the parties.

          In this case, the detention officers, Jerrod Lang, Angela Miller, Brandon Miller, and

Marietta Winkle, were acting as employees of MCCOYS. Accordingly, if you find that Jerrod

Lang, Angela Miller, Brandon Miller, Marietta Winkle, and/or MCCOYS were not agents of the

Board of County Commissioners, then you must return a verdict in favor of the Board.

AUTHORITY:               Hinton v. City of Elwood, 997 F.2d 774, 782 (10th Cir. 1993); OUJI 6.2;
                         OUJI 6.3.




12 This   is a new, proposed instruction.
                                                18
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 19 of 50



        DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

              “UNDERLYING” CONSTITUTIONAL STANDARD:
      DELIBERATE INDIFFERENCE—SUICIDE/DENIAL OF MEDICAL CARE 13

       In this case, Plaintiff claims that Jerrod Lang violated Woods’ federal constitutional

right to medical care because he failed to take action to prevent Woods from committing suicide

and that Jerrod Lang, Angela Miller, Brandon Miller, and Marietta Winkle failed to obtain

medical care for Woods after he was discovered hanging in his room.

       In order to establish an “underlying” violation of Woods’ constitutional rights b y

Jerrod Lang, Angela Miller, Brandon Miller, and Marietta Winkle, Plaintiff must prove each of

the following by a preponderance of the evidence:

       1.       Woods suffered from an objectively serious medical need;

       2.       An agent, employee, or officer of the Board of County Commissioners displayed

                deliberate indifference to that serious medical need; and

       3.       The agent, employee, or officer’s deliberate indifference proximately caused

                injury to Woods.

       With regard to #1, a medical need is considered sufficiently serious if a physician has

diagnosed the condition and mandated treatment, or the condition is so obvious that even a

layperson would easily recognize the medical necessity for a doctor’s attention. This inquiry is

what a layperson would have concluded and does not consider the agent, employee, or officer’s

state of mind. You are instructed that suicide is considered an objectively serious medical need

under § 1983.




13 Amended   from Defendant’s previously submitted Proposed Instruction No. 23, [Dkt. 225-2,
pp. 7-9].

                                                 19
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 20 of 50



       The second element – deliberate indifference – requires proof of egregious conduct. With

regard to the claim that Jerrod Lang failed to take action to prevent Woods from committing

suicide, Plaintiff must prove Jerrod Lang had actual knowledge of a substantial risk that Woods

would commit suicide and, knowing that, failed to take reasonable measures to abate that risk. In

other words, Plaintiff must prove Jerrod Lang: (1) was aware of facts from which the inference

could be drawn that a substantial risk that Woods would commit suicide existed; and (2) actually

drew that inference. You may infer actual knowledge of such a risk on the part of an agent,

employee, or officer if you find that such a risk would have been obvious to Jerrod Lang. You

are instructed that the general risk that all juvenile detainees in Woods’ position may commit

suicide is not sufficient to meet this standard. Rather, you must find that the risk was both

substantial and specific to Woods.

       With regard to the claim that the Jerrod Lang, Brandon Miller, Angela Miller, or Marietta

Winkle failed to obtain medical care for Woods after he was discovered hanging in his room,

Plaintiff must likewise prove than Jerrod Lang, Brandon Miller, Angela Miller, or Marietta

Winkle had actual knowledge of a substantial risk of harm to Woods and failed to take

reasonable measures to abate that risk. In other words, Plaintiff must prove Jerrod Lang, Brandon

Miller, Angela Miller, or Marietta Winkle: (1) was aware of facts from which the inference could

be drawn that a substantial risk of harm to Woods existed; and (2) actually drew that inference.

Again, you may infer actual knowledge of such a risk on the part of an agent, employee, or

officer if you find that such a risk would have been obvious to that agent, employee, or officer.

       The third element requires Plaintiff to demonstrate that the failure to timely meet Woods’

objective medical need caused him to suffer substantial harm. You are instructed that death is

considered substantial harm under § 1983. If you find that Woods was already dead by the time



                                                20
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 21 of 50



he was discovered hanging in his room, you must find that the alleged failure to obtain medical

care for him after the discovery did not cause him substantial harm. As you were told earlier in

these instructions, even if you find that staff were deliberately indifferent to a specific harm, this

alone is not enough to establish liability against the Board.

AUTHORITY:             Estate of Hocker by Hocker v. Walsh, 22 F.3d 995, 1000 (10th Cir. 1994);
                       Barrie v. Grand Cty., Utah, 119 F.3d 862, 866 (10th Cir. 1997); Farmer v.
                       Brennan, 511 U.S. 825, 832 (1994); Estelle v. Gamble, 429 U.S. 97, 103
                       (1976); Berry v. City of Muskogee, Oklahoma, 900 F.2d 1489, 1495 (10th
                       Cir. 1990); Whitley v. Albers, 475 U.S. 312, 319 (1986); Oxendine v. R.G.
                       Kaplan, M.D., 241 F.3d 1272, 1276-77 (10th Cir. 2001); Hunt v. Uphoff,
                       199 F.3d 1220, 1224 (10th Cir. 1999); Mata v. Saiz, 427 F.3d 745, 751
                       (10th Cir. 2005); Federal Jury Practice and Instructions, 6th ed., § 166:30
                       (2015), 3B Fed. Jury Prac. & Instr. § 166:30 (6th ed.)




                                                 21
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 22 of 50



          DEFENDANT’S PROPOSED (AMENDED) JURY INSTRUCTION NO. __

                          42 U.S.C. § 1983: MUNICIPAL LIABILITY 14

          As noted in previous instructions, Plaintiff’s claims are against Defendant Board, which

is a governmental (or municipal) entity. To establish municipal liability against Defendant Board

under 42 U.S.C. § 1983, Plaintiff must first demonstrate that there was an underlying violation of

Woods’ constitutional rights by an employee or agent of the Board or County Commissioners, as

described in the jury instructions above. If you find that there was no underlying violation of

Woods’ constitutional rights by an employee or agent of the Board or County Commissioners,

then your deliberations must end, and you must find in favor of Defendant Board.

          Even if you find that an agent or employee of the Board violated Woods’ constitutional

rights, that is not the end of your inquiry. A governmental entity such as the Board of County

Commissioners cannot be held liable under § 1983 merely because its employee or agent

violated someone’s constitutional rights. Rather, Plaintiff must demonstrate that the Board itself,

through its deliberate conduct, was the moving force behind a violation of Woods’ constitutional

rights. If you find that the Plaintiff has established an “underlying” violation of Woods’ federal

constitutional rights, as provided in the above instructions, then you must next consider whether

an official policy or custom of the Board of County Commissioners was the proximate cause, or

the moving force behind, the violation of Woods’ constitutional rights.

AUTHORITY:              Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658, 694-95
                        (1978); Pembaur v. Cincinnati, 475 U.S. 469, 483 (1986); Bd. of Cty.
                        Comm’rs of Bryant Cty., Oklahoma v. Brown, 520 U.S. 397, 403 (1997);
                        City of Oklahoma City v. Tuttle, 471 U.S. 808, 821-22 (1985); Connick v.
                        Thompson, 563 U.S. 51, 60 (2011); Lankford v. City of Hobart, 73 F.3d
                        283, 286 (10th Cir. 1996); Church v. City of Huntsville, 30 F.3d 1332,
                        1345 (11th Cir. 1994); Carter v. Morris, 164 F.3d 215, 220 (4th Cir.

14 Amended     from Defendant’s previously submitted Proposed Instruction No. 24, [Dkt. 225, pp.
10-11].

                                                 22
6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 23 of 50



               1999); Lytle v. Doyle, 326 F.3d 463, 473 (4th Cir. 2003); Schneider v. City
               of Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013); Cox
               v. Glanz, 800 F.3d 1231, 1255 (10th Cir. 2015).




                                       23
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 24 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                                 MUNICIPAL LIABILITY:
                           THERE IS NO ‘VICARIOUS’ LIABILITY15

          You are further instructed that the Board of County Commissioners cannot be held

vicariously liable for its agents or employees actions, or in other words, liable solely because its

agent or employee may have violated a person’s constitutional rights. Therefore, if you find that

Woods’ constitutional rights were violated by an agent or employee of the Board, you may not

find the Board liable solely as a result. Rather, in order to find Defendant Board of County

Commissioners, you must determine that an official policy or custom of the Board of County

Commissioners was directly linked to the alleged unconstitutional act(s).

AUTHORITY:               Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658, 694-95 1978);
                         Pembaur v. Cincinnati, 475 U.S. 469, 483, 106 S. Ct. 1291, 89 L. Ed. 2d
                         425 (1986); Bd. of Cty. Comm’rs of Bryant Cty., Oklahoma v. Brown, 520
                         U.S. 397, 403 (1997); City of Oklahoma City v. Tuttle, 471 U.S. 808, 821-
                         22 (1985); Lankford v. City of Hobart, 73 F.3d 283, 286 (10th Cir. 1996);
                         Church v. City of Huntsville, 30 F.3d 1332, 1345 (11th Cir. 1994); Carter
                         v. Morris, 164 F.3d 215, 220 (4th Cir. 1999); Lytle v. Doyle, 326 F.3d 463,
                         473 (4th Cir. 2003); Connick v. Thompson, 563 U.S. 51, 60 (2011).




15 This   is a new, proposed instruction.
                                                 24
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 25 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                                MUNICIPAL LIABILITY:
                         “POLICY”, “PRACTICE”, AND “CUSTOM” 16

          In order to establish the municipal capacity claim, Plaintiff must present evidence of a

policy or custom of the Board of County Commissioners that violated Woods’ federal

constitutional rights. A “policy” is formal regulation or policy statement, whereas a “custom” is a

continuing, consistent, and widespread practice that, although not authorized by written law or

express municipal policy, is so permanent and well settled as to constitute a custom or usage

with the force of law.

          To meet his burden, Plaintiff must show not only that an official policy or custom exists,

but also that such policy or custom caused Woods to be subjected to a deprivation of his federal

constitutional rights. Plaintiff must also show a direct causal connection between the policy or

custom and the alleged injury.

AUTHORITY:               Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658, 691 (1978);
                         City of St. Louis v. Praprotnick, 485 U.S. 112 (1988); Carney v. City and
                         Cty. of Denver, 534 F.3d 1269, 1274 (10th Cir. 2008); Brammer-Hoelter
                         v. Twin Peaks Charter Academy, 602 F.3d 1175, 1189 (10th Cir. 2010);
                         Waller v. City and Cty. of Denver, 932 F.3d 1277, 1283 (10th Cir. 2019).




16 This   is a new, proposed instruction.
                                                 25
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 26 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                              MUNICIPAL LIABILITY:
               PROOF OF A SINGLE ISOLATED INCIDENT INSUFFICIENT 17

          Proof of a single isolated incident of an alleged constitutional violation is not sufficient to

establish that an unconstitutional policy or custom of the Board existed. Additionally, in order to

establish an unconstitutional custom of the Board, as discussed in the above instructions, random

acts and isolated incidents normally fall short of the level of persistent and widespread conduct

sufficient to establish municipal liability under § 1983. Rather, to demonstrate liability based on

an un-official practice or custom, Plaintiff must show numerous particular instances of similar

unconstitutional conduct occurring within a relatively short amount of time from each other.

          If you find that there was a constitutional violation in this case, but that it was a single,

random, and isolated incident, you must find that Plaintiff has not proven the existence of an

unconstitutional policy or custom of the Board.

AUTHORITY:               Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997);
                         City of Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985); Carney v. City
                         and Cty. of Denver, 534 F.3d 1269, 1274 (10th Cir. 2008).




17 Amended     from Defendant’s previously submitted Proposed Instruction No. 24, [Dkt. 225, pp.
10-11].

                                                    26
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 27 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

MUNICIPAL LIABILITY – POLICY OR PRACTICE OF INADEQUATE STAFFING 18

          In order to prevail on his § 1983 claim against Defendant Board of County

Commissioners alleging liability based on a policy or practice of MCCOYS inadequately staffing

RJDC, Plaintiff must prove each of the following elements by a preponderance of the evidence:

          1.     An agent, employee, or officer of the Board of County Commissioners violated

                 Woods’ federal constitutional rights as discussed previously;

          2.     The Board of County Commissioners had an official policy or an un-official

                 practice or custom of inadequate staffing as discussed above;

          3.     That the need for more adequate staffing was so obvious to the Board and the

                 inadequacy so likely to result in a violation of constitutional rights, that the Board

                 of County Commissioners can reasonably be said to have been deliberately

                 indifferent to the need for more staffing; and

          4.     Such policy, practice, or custom caused the alleged violations of Woods’ federal

                 constitutional rights.

          With regard to #3, “deliberate indifference” is the conscious choice to disregard the

consequences of one’s acts or omissions. Deliberate indifference requires more than negligence

or even gross negligence. Instead, Plaintiff must prove by a preponderance of the evidence that

the Board of County Commissioners had actual or constructive knowledge that the particular

deficiency in MCCOYS’ staffing of RJDC would be substantially certain to cause MCCOYS’

employees at RJDC to violate the constitutional rights of juvenile detainees, and that the Board

of County Commissioners consciously or deliberately chose to disregard this risk of harm.



18 This   is a new, proposed instruction.
                                                  27
  6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 28 of 50



AUTHORITY:       Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658, 694-95
                 (1978); Pembaur v. Cincinnati, 475 U.S. 469, 483 (1986); Bd. of Cty.
                 Comm’rs of Bryant Cty., Oklahoma v. Brown, 520 U.S. 397, 403 (1997);
                 City of Oklahoma City v. Tuttle, 471 U.S. 808, 821-22 (1985); Lankford v.
                 City of Hobart, 73 F.3d 283, 286 (10th Cir. 1996); Schneider v. City of
                 Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013); Waller
                 v. City and Cty. of Denver, 932 F.3d 1277, 1283 (10th Cir. 2019); Church
                 v. City of Huntsville, 30 F.3d 1332, 1345 (11th Cir. 1994); Carter v.
                 Morris, 164 F.3d 215, 220 (4th Cir. 1999); Lytle v. Doyle, 326 F.3d 463,
                 473 (4th Cir. 2003).




                                         28
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 29 of 50



                 DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

    MUNICIPAL LIABILITY – POLICY OR PRACTICE OF FAILURE TO TRAIN 19

          In order to prevail on his § 1983 claim against Defendant Board of County

Commissioners alleging liability based on a policy or practice of MCCOYS failing to train its

staff at RJDC, Plaintiff must prove each of the following elements by a preponderance of the

evidence:

          1.    An agent, employee, or officer of the Board of County Commissioners violated

                Woods’ constitutional rights as discussed previously;

          2.    The agent(s), employee(s), or officer(s) who violated Woods’ constitutional rights

                was not adequately trained on a specific issue that was closely related to the

                alleged violation of Woods’ federal constitutional rights;

          3.    The need for more or different training was so obvious and the inadequacy so

                likely to result in a violation of a constitutional right, that Defendant Board can

                reasonably be said to have been deliberately indifferent; and

          4.    The failure to train MCCOYS staff at RJDC caused the constitutional violation;

                that is, the failure to train is so closely related to the deprivation of Woods’ rights

                as to be the moving force that caused the ultimate injury.

          With regard to #2, it is not enough for Plaintiff to show that there were general

deficiencies in MCCOYS’ training of its employees. Rather, Plaintiff must identify a specific

training deficiency that was obvious and closely related to the alleged violations of Woods’

federal constitutional rights.



19 Amended     from Defendant’s previously submitted Proposed Instruction No. 25, [Dkt. 225, pp.
12-13].

                                                  29
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 30 of 50



       With regard to #3, “deliberate indifference” is the conscious choice to disregard the

consequences of one’s acts or omissions. Deliberate indifference requires more than negligence

or even gross negligence and an inadvertent failure on the Board’s part to ensure that MCCOYS

provided its staff with adequate training is insufficient to establish deliberate indifference.

Instead, Plaintiff must prove by a preponderance of the evidence that the Board of County

Commissioners had actual or constructive knowledge that the particular deficiency in the

MCCOYS’ training program would be substantially certain to cause MCCOYS’ employees at

RJDC to violate the constitutional rights of juvenile detainees, and that the Board of County

Commissioners consciously or deliberately chose to disregard this risk of harm.



AUTHORITY:            City of Canton v. Harris, 489 U.S. 378, 387-89 (1989); Connick v.
                      Thompson, 563 U.S. 51, 61 (2011).; Lopez v. LeMaster, 172 F.3d 756, 760
                      (10th Cir. 1999); Farmer v. Brennan, 511 U.S. 825, 837 (1994); Barney v.
                      Pulsipher, 143 F.3d 1299, 1307-08 (10th Cir. 1998); Schneider v. City of
                      Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013); Waller
                      v. City and Cty. of Denver, 932 F.3d 1277, 1283 (10th Cir. 2019).




                                               30
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 31 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

MUNICIPAL LIABILITY—POLICY OR PRACTICE OF FAILURE TO SUPERVISE 20

          Plaintiff contends that the Board of County Commissioners can be held liable for the

alleged violations of Woods’ constitutional rights by the individual MCCOYS employees

because those employees were not adequately supervised. However, supervisory status by itself

is insufficient to support liability under 42 U.S.C. § 1983. In order to prevail on such a claim,

Plaintiff must prove each of the following elements by a preponderance of the evidence:

          1.     An agent, employee, or officer of the Board of County Commissioners violated

                 Woods’ constitutional rights as discussed previously;

          2.     The agent(s), employee(s), or officer(s) who violated Woods’ constitutional rights

                 was not adequately supervised;

          3.     The need for more or different supervision was so obvious, and the inadequacy so

                 likely to result in a violation of constitutional rights, that the Board of County

                 Commissioners can reasonably be said to have been deliberately indifferent to the

                 need for such supervision; and

          4.     The failure to adequately supervise caused the alleged violation of Woods’

                 constitutional rights.

          With regard to #3, deliberate indifference requires more than negligence or even gross

negligence. Nor is it enough for Plaintiff to argue that the alleged violations of Woods’ rights

would not have occurred if the Board or County Commissioners had done more than it did.

Rather, Plaintiff must prove by a preponderance of the evidence that Defendant Board had actual

or constructive knowledge that the particular deficiency in the supervision of MCCOYS’ staff

20 Amended     from Defendant’s previously submitted Proposed Instruction No. 26, [Dkt. 225, pp.
14-15].

                                                  31
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 32 of 50



would be substantially certain to cause MCCOYS’ employees to violate the constitutional rights

of juvenile detainees and that the Board of County Commissioners consciously or deliberately

chose to disregard this risk of harm.

       With regard to #4, Plaintiff must present evidence of an affirmative link between the

alleged violations of Woods’ federal constitutional rights and the Board of County

Commissioners’ failure to supervise.



AUTHORITY:             Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th Cir. 1996); Rizzo v.
                       Goode, 423 U.S. 362, 376 (1976); Meade v. Grubbs, 841 F.2d 1512, 1527-
                       28 (10th Cir. 1988); Ruegsegger v. Jefferson County Bd. of County
                       Com’rs, 197 F. Supp. 2d 1247 (D. Colo. 2001); Sample v. Diecks, 885
                       F.2d 1099, 1118 (3rd Cir. 1989); City of Canton v. Harris, 489 U.S. 378,
                       397 (1989); Farmer v. Brennan, 511 U.S. 825, 837 (1994); McClelland v.
                       Facteau, 610 F.2d 693, 697 (10th Cir. 1979); Barney v. Pulsipher, 143
                       F.3d 1299, 1307-08 (10th Cir. 1998); Schneider v. City of Grand Junction
                       Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013); Waller v. City and Cty.
                       of Denver, 932 F.3d 1277, 1283 (10th Cir. 2019).




                                               32
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 33 of 50



                DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                          STATE LAW OR POLICY VIOLATION 21

       You are instructed that a violation of a state law or an internal policy or procedure is not

necessarily evidence of a violation of federal constitutional rights. If you find that anyone in this

case violated any state law or regulation or any internal policy or procedure of the RJDC with

regard to the treatment of Woods, the operation of MCCOYS, the operation of the RJDC, or the

training or supervision of MCCOYS’ staff, such a finding would be insufficient in itself to

support liability under 42 U.S.C. § 1983. Rather, Plaintiff must prove that Woods’ federal,

constitutional rights were violated as addressed in the preceding instructions.



AUTHORITY:             Tanberg v. Sholtis, 401 F.3d 1151 (10th Cir. 2005); Romero v. Bd. of Cty.
                       Comm’rs, 60 F.3d 702 (10th Cir. 1995); Medina v. Cram, 252 F.3d 1124,
                       1133 (10th Cir. 2001).




21 Previously submitted
                      as Defendant’s Proposed Instruction No. 27; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                                 33
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 34 of 50



                DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                                   PROXIMATE CAUSE 22

       Plaintiff must also prove that the Board of County Commissioners’ acts or omissions

were the proximate cause of the injuries which Plaintiff contends Woods suffered as a result of

the alleged inadequate staffing by MCCOYS’ and the alleged inadequate training and

supervision of MCCOYS’ staff. “Proximate cause” means that there must be a sufficient causal

connection between the acts or omissions of the Board of County Commissioners and any injury

sustained by Woods as a result of inadequate staffing by MCCOYS or inadequate training or

supervision by MCCOYS of its staff. An act or omission is a proximate cause if it was a

substantial factor in bringing about or actually causing an injury, that is, if the injury was a

reasonably foreseeable consequence of the Board of County Commissioners’ acts or omissions.

       In order to recover damages for any injury to Woods, Plaintiff must show, by a

preponderance of the evidence, that such injury would not have occurred but for the conduct of

the Board of County Commissioners. If you find that Woods’ injuries would have occurred even

in the absence of the Board’s conduct, you must find that the Board of County Commissioners

did not proximately cause Woods’ injuries.

       A proximate cause need not always be the nearest cause either in time or in space. In

addition, there may be more than one proximate cause of an injury or damages. Many factors or

the conduct of two or more people may operate at the same time, either independently or

together, to proximately cause an injury.

AUTHORITY:            Abila v. Funk, 220 F. Supp. 2d 1121, 1162-1164 (D. N.M. Nov. 23, 2016);
                      Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006)




22 Amended   from Defendant’s previously submitted Proposed Instruction No. 28.
                                              34
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 35 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                 CONTRACT WITH THE OFFICE OF JUVENILE AFFAIRS
                          AND CONTRACTUAL DUTIES 23

          You have heard evidence in this case that Defendant Board of County Commissioners

entered into a contract with the Office of Juvenile Affairs. You are hereby instructed that any

contractual duties created by this contract and/or the Board’s awareness of those duties are

insufficient in itself to support liability under 42 U.S.C. § 1983. Rather, Plaintiff must prove that

Woods’ federal, constitutional rights were violated as addressed in the preceding instructions.


AUTHORITY:               Tanberg v. Sholtis, 401 F.3d 1151 (10th Cir. 2005); Romero v. Bd. of Cty.
                         Comm’rs, 60 F.3d 702 (10th Cir. 1995); Hinton v. City of Elwood, 997
                         F.2d 774, 782 (10th Cir. 1993); City of Canton v. Harris, 489 U.S. 378,
                         387 (1989); Meade v. Grubbs, 841 F.2d 1512, 1527-28 (10th Cir. 1988)




23 This   is a new, proposed instruction.
                                                 35
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 36 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

CONTRACT WITH THE OFFICE OF JUVENILE AFFAIRS AND TORT IMMUNITY 24

          You have heard evidence in this case that Defendant Board of County Commissioners

entered into a contract with the Office of Juvenile Affairs, and that Defendant Board then entered

into a subcontract with MCCOYS for MCCOYS to operate the Muskogee County Regional

Detention Center (“RJDC”). You are hereby instructed that, pursuant to Oklahoma law, the

Board is immune for any tort liability for any loss resulting from any of the following:

          1.     Judicial or quasi-judicial functions;

          2.     Adoption or enforcement of or failure to adopt or enforce a law, whether valid or

                 invalid, including, but not limited to, any statute, charter provision, ordinance,

                 resolution, rule, regulation or written policy;

          3.     Inspection powers or functions, including failure to make an inspection, review or

                 approval, or making an inadequate or negligent inspection, review or approval of

                 any property, real or personal, to determine whether the property complies with or

                 violates any law or contains a hazard to health or safety, or fails to conform to a

                 recognized standard; An act or omission of an independent contractor or

                 consultant or his or her employees, agents, subcontractors or suppliers or of a

                 person other than an employee of the state or political subdivision at the time the

                 act or omission occurred; and

          4.     Provision, equipping, operation or maintenance of any juvenile detention facility,

                 or injuries resulting from the escape of a juvenile detainee, or injuries by a

                 juvenile detainee to any other juvenile detainee.



24 This   is a new, proposed instruction.
                                                   36
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 37 of 50



       Rather, Plaintiff must prove that Woods’ federal, constitutional rights were violated as

addressed in the preceding instructions.


AUTHORITY:            Tanberg v. Sholtis, 401 F.3d 1151 (10th Cir. 2005); Romero v. Bd. of Cty.
                      Comm’rs, 60 F.3d 702 (10th Cir. 1995); Hinton v. City of Elwood, 997
                      F.2d 774, 782 (10th Cir. 1993); City of Canton v. Harris, 489 U.S. 378,
                      387 (1989); Meade v. Grubbs, 841 F.2d 1512, 1527-28 (10th Cir. 1988);
                      Okla. Stat. tit. 51., § 155 (2), (4), (13), (18), and (26)




                                              37
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 38 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                                            DAMAGES 25

          If you find that Plaintiff has proved, by a preponderance of the evidence, her claim(s)

against Defendant Board of County Commissioners, you must then decide whether to award

damages. You should not reach the issue of damages unless you find that the Plaintiff has

established liability of the Defendant. The fact that I am giving you instructions on damages does

not mean that you must reach the issue of damages; nor does it mean that I have any opinion as

to liability one way or the other. The fact I have instructed you as to the measure of damages

should not be considered by you as intimating any view of mine as to which side of this litigation

is entitled to receive your verdict. Instructions as to the measure of damages are given for your

guidance, as in all such cases, in the event you should find the issue of liability in favor of the

Plaintiff on her claims from a preponderance of the evidence.

          You are instructed the questions of damages are entirely distinct and different from the

question of liability, and you should not consider the question of whether or not the Plaintiff has

been damaged until you have first considered and decided the question of whether or not the

Defendant Board is liable.




25 This   is a new, proposed instruction.
                                                 38
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 39 of 50



                DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                               CAUSATION AND DAMAGES 26

       If you find in favor of Plaintiff, you may award damages only for those injuries which

you find that Plaintiff has proven by a preponderance of evidence to have been the direct result

of conduct by the Defendant Board. You must distinguish between, on the one hand, the

existence of a violation of Woods’ rights and, on the other hand, the existence of injuries

naturally resulting from that violation. Thus, even if you find that an agent, officer, or employee

of Defendant Board deprived Woods of his constitutional rights, you must ask whether Plaintiff

has proven by a preponderance of the evidence the deprivation directly caused the damage she

claims that Woods suffered.




26 Previously submitted
                      as Defendant’s Proposed Instruction No. 29; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                                39
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 40 of 50



               DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                             COMPENSATORY DAMAGES 27

       If you return a verdict for Plaintiff, then you must consider the issue of actual damages,

and award such sum of money which will fairly and justly compensate Plaintiff for any injury

you believe Woods actually sustained as a direct consequence of the conduct of the Defendant

Board. Such damages are called compensatory damages, and in an action such as this, may

include medical and burial expenses and Woods’ alleged pain and suffering before death.

       You shall award compensatory damages only for those injuries which you find Plaintiff

has proven by a preponderance of the evidence. Moreover, you should award compensatory

damages only for those injuries which you find Plaintiff has proven by a preponderance of the

evidence to have been the direct result of conduct by the Defendant Board, not MCCOYS or its

employees. That is, you may not simply award actual damages for any injury claimed by

Plaintiff; you must award actual damages only for those injuries that are a direct result of the

actions of the Defendant Board.

       You are instructed such damages must not be oppressive or unconscionable, that as

stated, must be a fair and reasonable compensation for Plaintiff insofar as Woods’ damages may

be computed in money.

       You must fix the amount of money that will reasonably and fairly compensate for those

elements of damages that you find were directly caused by the wrongful conduct of the

Defendant Board, if any.




27 Amended   from Defendant’s previously submitted Proposed Instruction No. 30.
                                               40
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 41 of 50



        There is no claim in this case that Woods sustained any loss of income or other economic

loss. So, in calculating compensatory damages, you may not include any amount for those types

of losses.




                                               41
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 42 of 50



               DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                          AVOIDANCE OF DOUBLE RECOVERY 28

       If you find the Defendant Board violated more than one of Woods’ rights, Plaintiff is

entitled to be compensated only for the injuries Woods actually suffered.

       Thus, if the Defendant Board violated more than one of Woods’ rights, but the resulting

injury was no greater than it would have been had the Defendant Board violated only one of

those rights, you should award an amount of compensatory damages no greater than you would

award if the Defendant Board had violated only one of Woods’ rights.

       However, if the Defendant Board violated more than one of Woods’ rights, and you can

identify separate injuries resulting from the separate violations, you should award an amount of

compensatory damages equal to the total of the damages you believe will fairly and just

compensate Plaintiff for the separate injuries Woods suffered.



AUTHORITY:            Federal Jury Practice and Instructions, 5th ed., § 166.64 (2004); Mason v.
                      Oklahoma Turnpike Authority, 115 F. 3d 1442 (10th Cir. 1997); Clappier
                      v. Flynn, 605 F. 2d 519 (10th Cir. 1979); Stringer v. Dilger, 313 F. 2d 536
                      (10th Cir. 1963).




28 Previously submitted
                      as Defendant’s Proposed Instruction No. 31; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                               42
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 43 of 50



                DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                                  SPECULATIVE DAMAGES 29

       You are not permitted to award speculative damages. So, you are not to include in any

verdict compensation for any prospective loss which, although possible, is not reasonably certain

to occur in the future.

AUTHORITY:                C. Richey, Manual on Employment Discrimination and Civil Rights
                          Actions, § 85.08 (1987).




29 Previously submitted
                      as Defendant’s Proposed Instruction No. 32; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                               43
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 44 of 50



                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                        CAUTIONARY INSTRUCTION CONCERNING
                          COUNSEL’S REQUEST FOR DAMAGES 30

          I instruct you that an attorney’s statement to you of the amount of damages you should

award the Plaintiff is not binding upon you. It is not evidence; it is only a lawyer’s statement. It

is the sole and exclusive function of the jury to determine the amount of money, if any, that will

justly and fairly compensate the Plaintiff for any injuries and damages she has sustained. You are

to make that determination solely on the basis of the evidence in this case, and on the law I will

give you, and not on the basis of an attorney’s statement, claim, or argument.




30 This   is a new, proposed instruction.
                                                44
      6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 45 of 50



                 DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __

                                           CLOSING 31

         You will note from the oath about to be taken by the bailiff, that during the course of

your deliberations, the bailiff, as well as other persons, is forbidden to communicate in any way

or manner with any member of the jury on any subject touching the merits of the case.

         When you retire you should elect one juror as your presiding juror. That person will

preside over the deliberations and speak for you with the court.

         You will then discuss the case with your fellow jurors to reach agreement if you can do

so.

         Each of you must decide the case for yourself, but you should do so only after you have

considered all the evidence, discussed it fully with the other jurors, and listened to the views of

your fellow jurors. You must not use any method of chance in arriving at your verdict.

         Do not be afraid to change your opinion if the discussion persuades you that you should.

But do not come to a decision simply because other jurors think it is right.

         A verdict form will be sent to the jury room with you, along with these written

instructions of the court. I suggest you study the verdict form early in your deliberations so you

know what you must decide. All of you must agree on a verdict. When you do, the presiding

juror will sign the verdict. Notify the bailiff by a written note to the court when you have arrived

at a verdict, so you may return it to open court.

         If it becomes necessary during your deliberation to communicate with me, you may send

a note through the bailiff signed by your presiding juror. In the message do not tell me how you

stand on your verdict. No member of the jury should ever attempt to communicate with me


31 Previously submitted
                      as Defendant’s Proposed Instruction No. 34; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                                    45
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 46 of 50



except by a signed writing. The jury should not be discouraged from sending a note to the court

when truly necessary, but please understand that when you do so, the court must (1) share the

message with the parties and counsel, (2) determine what a proper response should be, (3) have it

prepared and (4) deliver it to you. Thus, a response may not be as prompt as you would

understandably expect. The instructions are intended to provide all the guidance that you are

expected to need and the court requests you take this into consideration and reserve notes to the

court for such truly necessary inquires.




                                               46
     6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 47 of 50



               DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __ 32

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) ROBBIE EMERY BURKE, as Special                      )
Administratrix of the Estate of BILLY WOODS,            )
Deceased,                                               )
                                                        )
                                Plaintiff,              )
                                                        )
v.                                                      )     Case No. 18-CV-108-RAW
                                                        )
(1) MUSKOGEE COUNTY COUNCIL OF                          )
YOUTH SERVICES (“MCCOYS”),                              )
a Domestic Not-for-Profit Corporation, et al.,          )
                                                        )
                                Defendants.             )

                                   SPECIAL VERDICT FORM

        We, the jury, empaneled and sworn in the above entitled cause, do, upon our oaths, find

the issues as follows:

QUESTION 1:              Was Jerrod Lang deliberately indifferent to a substantial risk of suicide by

Billy Woods?

        Yes _________ No __________

QUESTION 2:              Do you find that at the time that Woods was found hanging in his cell, he

was still alive and able to be resuscitated by staff?

        Yes _________ No __________

If you answered NO, then proceed to QUESTION 4.

If you answered YES, then proceed to QUESTION 3.

QUESTION 3:              If your answer to Question 2 is YES, were any of the following individual

detention officers deliberately indifferent in failing to render medical aid to Billy Woods or to


32 Amended   from Defendant’s previously submitted Proposed Instruction No. 35.
                                                  47
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 48 of 50



summon emergency medical services after he was found in his cell?

         Individual                           YES                                  NO
         Jerrod Lang
       Brandon Miller
        Angela Miller
       Marietta Winkle

If you answered YES to any of the above-named individuals, then proceed to QUESTION 4.

If you answered NO to QUESTION 1 and NO as to all individuals for QUESTION 3, then do not

answer any more questions. You are directed to render a verdict in favor of the Defendant Board

of County Commissioners.

QUESTION 4:           Did the deliberate indifference by the person(s) identified in your answers

to Questions 1 and/or 3 cause a violation of Billy Woods’ constitutional rights?

       Yes _________ No __________

If you answered YES, then proceed to QUESTION 5.

If you answered NO, then do not answer any more questions. You are directed to render a

verdict in favor of the Defendant Board of County Commissioners.

QUESTION 5:           If, in your findings above, you find that Jerrod Lang, Brandon Miller,

Angela Miller, or Marietta Winkle violated Billy Woods’ constitutional rights, you must then

determine whether or not the Defendant Board of County Commissioners has any liability for

any such violation of the constitutional rights of Billy Woods. Do you find that the policies or

practices of the Board of County Commissioners were the moving force behind the actions of

those employees that caused a violation of the constitutional rights of Billy Woods?

       Yes _________ No __________

If you answered YES, then proceed to QUESTION 6.

If you answered NO, then do not answer any more questions. You are directed to render a


                                               48
   6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 49 of 50



verdict in favor of the Defendant Board of County Commissioners.

QUESTION 6:          If you answered YES to Question 5, then state the amount of damages you

award to Plaintiff and against the Board of County Commissioners; $_____________________




                                             49
     6:18-cv-00108-RAW Document 286 Filed in ED/OK on 06/26/20 Page 50 of 50



               DEFENDANT’S PROPOSED JURY INSTRUCTION NO. __ 33

                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) ROBBIE EMERY BURKE, as Special                    )
Administratrix of the Estate of BILLY WOODS,          )
Deceased,                                             )
                                                      )
                              Plaintiff,              )
                                                      )
v.                                                    )     Case No. 18-CV-108-RAW
                                                      )
(1) MUSKOGEE COUNTY COUNCIL OF                        )
YOUTH SERVICES (“MCCOYS”),                            )
a Domestic Not-for-Profit Corporation, et al.,        )
                                                      )
                              Defendants.             )

                                           VERDICT FORM

        We, the jury, empaneled and sworn in the above entitled cause, do, upon our oaths, find

the issues in favor of the Defendant Board of County Commissioners of Muskogee County,

Oklahoma.



        ___________________________                   ___________________________
        Foreperson

        ___________________________                   ___________________________

        ___________________________                   ___________________________

        ___________________________                   ___________________________




33 Previously submitted
                      as Defendant’s Proposed Instruction No. 36; has otherwise not been
amended or changed since it was exchanged with Plaintiff’s counsel.
                                                 50
